The plaintiffs complained for goods consigned and delivered to the defendants to the amount of $35.35, and the defendants denied the right of the plaintiffs to recover, on the ground that full settlement had been made for the goods.
On the trial the plaintiffs introduced a statement of account made out by E. R. McLean, one of the partners, in September, 1889, more than two years after the dissolution of the copartnership, showing an indebtedness to the Bradley Fertilizer Company. No evidence was offered to show any connection or privity between plaintiffs and the Bradley Fertilizer Company. The statement was ruled out as irrelevant and immaterial, and plaintiffs excepted. After the close of defendants' testimony tending to show that a settlement had been made by defendants, the statement was again offered to contradict the testimony of one of the defendants, and was again ruled out under plaintiffs' objection.
There was verdict for the defendants, and from the refusal of a motion for a new trial plaintiffs appealed.
We find in the rulings of his Honor on the trial of this case
NO ERROR. *Page 546